It is clear that both the issuer of the bond and the attorney who procured its issuance intended that the bond should cover only costs and so understood it. Their interpretation is not negatived with any certainty by the bond form itself, In the circumstances it was incumbent on plaintiff to show that its interpretation of the bond provisions and its reliance thereon were reasonably justified, No reasonable basis was shown, however, upon which plaintiff could have construed the bond in question as undertaking to indemnify it for an unspecified and unlimited amount of damages and lost profits. Moreover, there is evidence that could be susceptible of the inference that plaintiff by its attorney was aware of the understanding of defendant and the attorney who procured the issuance of the bond, but designedly chose to ignore it. Settle order on notice. Defendant’s appeal from the order dated June 9, 1961 denying its motion to set aside the decision dated May 17, 1961 and to dismiss the complaint is dismissed, without costs. Concur—■ Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.